United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-60684
                         Summary Calendar



JAMES R. ROWSEY,

                                    Plaintiff-Appellant,

versus

CHRISTOPHER B. EPPS, COMMISSIONER, MISSISSIPPI DEPARTMENT OF
CORRECTIONS; MICHAEL WILSON, Superintendent; RONALD KING,
Superintendent, Southern Mississippi Correctional Institute,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                      USDC No. 4:04-CV-375
                      --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     James R. Rowsey, Mississippi inmate # 34459, appeals the

dismissal with prejudice of his in forma pauperis (IFP) 42 U.S.C.

§ 1983 complaint for failure to state a claim upon which relief

can be granted under 28 U.S.C. §§ 1915(e) and 1915(g).      His

complaint alleged that he was transferred out of the Mississippi

State Penitentiary at Parchman, Mississippi, in January 2004, to

the correctional institute in Leakesville, Mississippi, but that


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60684
                                 -2-

he saw a statement in his file that suggested that he was to be

transferred to the Governor’s mansion where he thinks that he

would have received a pardon or a commutation of his sentence.

Rowsey argues that he was aggrieved by being moved from Parchman

because at the time he was moved Governor Musgrove, who had been

voted out of office, was issuing pardons.   He also asserts that

he had been denied his right to review his file in violation of

standard operating procedures and for first time he asserts that

he now “feels that he may have had” a pardon or commutation of

sentence from Governor Musgrove but never received it because of

“technical” difficulties like the change in his address resulting

from his transfer from Parchman.

     Rowsey did not have a liberty interest in his housing

assignment, and thus he cannot assert a constitutional

deprivation in connection with his transfer to Leakesville or his

failure to be transferred to the Governor’s mansion.     See Meachum

v. Fano, 427 U.S. 215, 225 (1976).   Rowsey’s allegation that he

might have received pardon or commutation and that it has been

“lost,” is likewise insufficient to state a § 1983 claim because

it is too speculative.    Cf. Young v. Biggers, 938 F.2d 565, 569

(5th Cir. 1991).   Moreover, we will not review his claim that he

“feels” he “might” have had a pardon but had not been released

because of some technicality which he raise for the first time in

his brief.    See Kinash v. Callahan, 129 F.3d 736, 739 n.10 (5th

Cir. 1997).
                            No. 05-60684
                                 -3-

       Rowsey also asserts that the district court erred in first

ordering an evidentiary hearing but then not holding it.      Rowsey

makes no attempt to explain how further factual development would

be useful in this matter and has failed to show that the district

court erred in not affording a hearing.     See Eason v. Thaler, 14
F.3d 8, 10 (5th Cir. 1994).

       Rowsey also contends that the district court reversibly

erred by not serving the defendants.    The district court did not

err in not serving the defendants.     See 28 U.S.C. 1915A(a) and

(b).

       Rowsey’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).        It is

therefore DISMISSED.    See 5TH CIR. R. 42.2.   Rowsey is CAUTIONED

that the dismissal of this appeal as frivolous counts as a strike

under 28 U.S.C. § 1915(g), as does the district court’s dismissal

of his complaint.    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    Rowsey is CAUTIONED that if he accumulates

three strikes under 28 U.S.C. § 1915(g), he will not be able to

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.      See 28 U.S.C.

§ 1915(g).    Rowsey’s motion for production of documents and

appointment of counsel are DENIED.